Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	This Office Action is responsive to Applicant’s amendment and request for reconsideration of application 16/794,642 filed on April 11, 2022.

Response to Arguments

                  Applicant’s arguments have been fully considered but are not persuasive.  In particular the applicant argues:
The combination of Yokoyama and Richter does not teach or suggest "a first wheel associated with a first electronic brake caliper assembly, the first electronic brake caliper assembly comprising: ... a first caliper electronic control unit (CECU)," and "a second wheel associated with a second electronic brake caliper assembly, the second electronic brake caliper assembly comprising a second CECU," as amended claim 1 recites.
The Office cites an electric hydraulic pump motor 62 having first and second coils 146 and 148 in Kita as teaching the subject matter of claim 13. See Office Action, pp. 8 and 9. However, the coils in Kita are used to rotate a motor shaft 142 of hydraulic pump 62 in order to generate hydraulic pressure. Thus, the coils 146 and 148 of Kita are not components of a "brake caliper" and therefore do not teach or suggest "a brake caliper configured to apply a force to the brake pad, the brake caliper comprising: an electric motor comprising two or more windings wherein each winding of the two or more windings is independently capable of applying the force to the brake pad," as amended claim 8 recites.
The combination of Yokoyama and Richter does not teach or suggest a drive assembly comprising "a motion controller configured to provide electronic stability control by sending signals to actuate a plurality of brake actuators including the brake actuator," as amended claim 15 recites. Instead, Yokoyama and Richter make no mention of this subject matter.

In response to A) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. Examiner points out to the applicant the argued imitation was previously introduced in claim 2 and was rejected using Krueger (2018/0056961). Krueger teaches multiple brake assemblies in at least FIG. 1 18a-118b. Furthermore, Krueger discloses in ¶0033 each brake assembly 118a-118d includes the enhanced smart actuators 203a-203d include an actuator controller, an electronically controlled actuator such as, for example, an electronic brake caliper (e-caliper). Examiner construes the electronic brake caliper (e-caliper) as the electronic brake caliper. Thus, Krueger teaches multiple electronic brake calipers in each wheel. 
	In response to B) Examiner respectively disagrees.  Applicant is reminded that claims must be given their broadest reasonable interpretation.  Given the broadest interpretation, as claimed it is the examiner’s position, the reference of record teaches what he is argued. Yokoyama in view of Richter discloses "brake caliper" configured to apply a force to the brake pad, however does not explicitly disclose two or more windings wherein each winding of the two or more windings is independently capable of applying the force to the brake pad. However, Kita teaches a brake assembly with two electric motors that includes first and second coils (abstract). Kita further teaches in the at least abstract “a brake actuator including a pump and a two-system electric motor that includes first and second coils.. a first drive circuit for supplying electric power from the battery to the first coil, .. and a second drive circuit for supplying electric power from the capacitor to the second coil. In a normal mode in which the .. the motor drives the pump by the electric power supplied from the battery to the first coil, and wherein, in a high power mode in which the pump is driven by power that exceeds the set power, the motor drives the pump by both of the electric power supplied from the battery to the first coil and the electric power supplied from the capacitor to the second coil.  Furthermore, Kita teaches the brake assembly includes brake caliper (¶0033, “ Each wheel brake 100 includes a disc rotor 102, as a rotation body, configured to rotate together with the corresponding rear wheel 10R and a caliper 104”. ). Thus, the coils are part of the brake assembly that includes a brake caliper. 
In response to C) Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2002/0047305) in view of Richter (2014/0222307) and further in view of Krueger (2018/0056961).

	Regarding claim 1, Yokoyama discloses a vehicle comprising: 
	a brake actuator (FIG. 1, “braking actuator 6”) configured to apply a force to the brake pad; 
	a wheel speed sensor (FIG. 1, ‘4’); and  
	receive a target slip ratio (col. 8, lines 6-7, “detecting the target slip ratio”); 
	receive a wheel speed from the wheel speed sensor  (col. 8, lines 6-7, “detect target slip ratio .. based on .. acceleration of the sine wave wheel speed..”, FIG. 1, shows wheel speed calculation unit 10 receives an input from ‘4’ i.e. wheel speed sensor); 
	determine a first signal ( FIG. 3, step 180, “calculate fourth instruction current”) based at least in part on the wheel speed and the target slip ratio (FIG. 3, step 130, “slip ratio”, col. 5, lines 24-28, “slip ratio of each wheel is calculated .. based on .. the wheel speed ..”) and 
	transmit the first signal to the brake actuator, the first signal configured to cause the brake actuator to modulate a force applied to the brake pad by the brake actuator (FIG. 7 shows instruction current calculation which calculates the current; Examiner construes current as first signal, and a sine wave superimposing calculation; Examiner construes the sine wave as the modulation force that controls the braking actuator 6. Furthermore, abstract “an output current for driving a braking actuator is set to a current on which oscillating waves are superimposed during ABS control so that the wheel speed changes to show oscillating waves”) to maintain a slip ratio at the target slip ratio (col. 7, lines 15-18, “.. instruction current is calculated .. so that the braking operation is controlled to maintain the vicinity of target slip ratio”).
	Yokoyama does not explicitly disclose a brake caliper;
	 a brake pad, coupled to the brake caliper, the brake pad to generate friction on a brake rotor detachably coupled to a wheel of the vehicle; a caliper electronic control unit (CECU).
	Richter teaches a brake caliper (¶0003, “brake caliper”);
	 a brake pad (¶0004, “brake pad”), coupled to the brake caliper, the brake pad to generate friction on a brake rotor detachably coupled to a wheel of the vehicle (0004, “a certain clamping force is set between brake pad and brake disk while the brake disks are hot”, 0025, “In the case of heating as a result of braking, the temperature increase is dependent on clamping force, friction coefficient of the brake pads,”); 
	a caliper electronic control unit (CECU) (¶0003, “Such brakes are normally controlled by a control and regulating unit and normally each include dedicated electronics on the brake caliper for the purpose of adjusting a wheel-specific braking force”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the electromechanical brake as taught by Richter in order to improve the clamping force by limiting the possible force loss during critical conditions i.e. hot disks. 
	Yokoyama does not explicitly disclose wherein the wheel is a first wheel associated with a first electronic brake caliper assembly and further comprising a second wheel associated with a second electronic brake caliper assembly, the second electronic brake caliper assembly comprising a second CECU.
	Krueger teaches, in the same field of endeavor, teaches  wherein the wheel is a first wheel associated with a first electronic brake caliper assembly and further comprising a second wheel associated with a second electronic brake caliper assembly, the second electronic brake caliper assembly comprising a second CECU (¶0033, “an electronic brake caliper”, ¶0022, “an electronic brake caliper” 203, FIG. 3A, 203a-203d. Krueger discloses in ¶0033 each brake assembly 118a-118d includes the enhanced smart actuators 203a-203d include an actuator controller, an electronically controlled actuator such as, for example, an electronic brake caliper (e-caliper). Examiner construes the electronic brake caliper (e-caliper) as the electronic brake caliper. Thus, Krueger teaches multiple electronic brake calipers in each wheel).   
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the plurality of electronic systems as taught by Krueger in order to provide reliable braking system i.e. redundancy, fault tolerance to undesired events affecting control signals. 
	Regarding claim 2, Yokoyama does not explicitly disclose a third wheel associated with a third electronic brake caliper assembly, and a fourth wheel associated with a fourth electronic brake caliper assembly.
	 Krueger teaches wherein the wheel is a third electronic brake caliper assembly, and a fourth wheel associated with a fourth electronic brake caliper assembly (¶0033, “an electronic brake caliper”, ¶0022, “an electronic brake caliper” 203, FIG. 3A, 203a-203d).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the plurality of electronic systems as taught by Krueger in order to provide reliable braking system i.e. redundancy, fault tolerance to undesired events affecting control signals. 
	Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 2.

Claims 3, 5, 9, 11, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2002/0047305) in view of Richter (2014/0222307), Krueger (2018/0056961) as applied to claim 1, and further in view of Lu (2011/0130926).

	Regarding claim 3, Yokoyama does not explicitly disclose wherein the first CECU is further configured to receive a second signal indicative of a deviation from an expected trajectory, the second signal based at least in part on output from one or more of: an inertial measurement unit (IMU) and a steering angle sensor, and wherein to determine the first signal is further based at least in part on the second signal.
	 Lu teaches wherein the CECU is further configured to receive a second signal indicative of a deviation from an expected trajectory, the second signal based at least in part on output from one or more of: an inertial measurement unit (IMU) and a steering angle sensor, and wherein to determine the first signal is further based at least in part on the second signal (¶0114, “If after the above brake based under-steer control, the vehicle's under-steer yaw error is still big and the driver's steering input is still increasing, the vehicle might have significant tire lateral force saturation in the front wheels. In this case, the vehicle may be slowed down through additional braking. Such additional braking could be applied to all the four wheels”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the stability control system as taught by Lu in order to provide to achieve superior control performance in comparison with the existing vehicle stability control systems by providing an integrated sensing system and use such information for an integrated stability control system to coordinate a yaw stability control function, roll stability control function and a lateral stability control function. 
	Regarding claim 5, Lu teaches wherein the force applied to the brake pad is based at least in part on the second signal (¶0114, “If after the above brake based under-steer control, the vehicle's under-steer yaw error is still big and the driver's steering input is still increasing, the vehicle might have significant tire lateral force saturation in the front wheels. In this case, the vehicle may be slowed down through additional braking. Such additional braking could be applied to all the four wheels”).    
	Regarding claim 9, claim 9 is rejected using the same art and rationale used to reject claim 3.
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 5.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 3.
	Regarding claim 19, claim 10 is rejected using the same art and rationale used to reject claim 5.

Claims 4, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2002/0047305) in view of Richter (2014/0222307), Krueger (2018/0056961) and Lu (2011/0130926) as applied to claim 3, and further in view of Takenaka (2008/0133066).

	Regarding claim 4, Yokoyama does not explicitly disclose a steering system configured to change a steering angle of the vehicle based at least in part on the second signal.
	 Takenaka teaches a steering system configured to change a steering angle of the vehicle based at least in part on the second signal (¶0148, “the Y-axis direction of a position error means the deviation of a movement trajectory of the actual automobile 70 from a movement trajectory of the vehicle 1 on the vehicle model 72, that is, course deviation.. ¶0149, “an operation for reducing a course deviation by manipulating a steering angle”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the steering angle determination as taught by Takenaka in enhance robustness against disturbance factors or changes while carrying out control of the operations of actuators.  
	Regarding claim 10, claim 10 is rejected using the same art and rationale used to reject claim 4.
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 4.
 
Claims 6, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2002/0047305) in view of Richter (2014/0222307), Krueger (2018/0056961) as applied to claim 1, and further in view of Deshpande (2017/0349169).
	 
	Regarding claim 6, Yokoyama does not explicitly disclose an executive motion unit (EMU) communicatively coupled to the first CECU, wherein the EMU is configured to 
	send the difference to the first CECU, the first CECU is further configured to determine the first signal based at least in part on the difference; wherein the CECU is further configured to: receive sensor data from one or more of a camera, a lidar, or a radar;
	receive planner data comprising information about a planned trajectory for the vehicle to follow; and 
	determine a difference between the planned trajectory and an actual trajectory based at least in part on the planner data and the sensor data, and wherein the vehicle; further comprises an electronic brake caliper assembly configured to receive a second signal from the CECU indicative of the difference.
	Krueger teaches an executive motion unit (EMU) communicatively coupled to the first CECU (FIG. 2 shows controller 200 coupled to all control units mounted on each wheel).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the plurality of electronic systems as taught by Krueger in order to provide reliable braking system i.e. redundancy, fault tolerance to undesired events affecting control signals. 
	Deshpande teaches wherein the CECU is further configured to: receive sensor data from one or more of a camera, a lidar, or a radar (FIG. 2, “video camera 115); 
	receive planner data comprising information about a planned trajectory for the vehicle to follow (¶0031, “a combination of the distance sensor 120 and the video camera 115 is used to determine the location and velocity of the pedestrian 405”); and 
	determine a difference between the planned trajectory and an actual trajectory based at least in part on the planner data and the sensor data, and wherein the vehicle (¶0031, “ a combination of the distance sensor 120 and the video camera 115 is used to determine the location and velocity of the pedestrian 405 and thus, be used to determine the deviation angle 520 and the new course trajectory 525”), send the difference to the first CECU (¶0031, “send the difference to the first CECU”), the first CECU is further configured to determine the first signal based in part on the difference (¶0029, “Once the course deviation has occurred, the controller 110 applies the brakes of the vehicle 100 via the driver controls 135”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the collision avoidance as taught by Deshpande to improve collision avoidance.   
	Regarding claim 12, claim 12 is rejected using the same art and rationale used to reject claim 6.
	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 6.

Claims 7, 8, 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2002/0047305) in view of Richter (2014/0222307) as applied to claim 1, and further in view of Kita (2018/0215363).



	Regarding claim 7, Kita teaches the brake actuator comprising: 
	an electric motor; comprising two or more windings; 
	wherein each winding of the two or more windings is independently capable of generating the force.
	Kita teaches the brake actuator (abstract, “brake actuator”), comprising: 
	an electric motor (abstract, “electric motor”), comprising two or more windings (abstract, “first and second coil”); 
	wherein each winding of the two or more windings is independently capable of generating the force (abstract, “a battery; a first drive circuit for supplying electric power from the battery to the first coil; a capacitor; and a second drive circuit for supplying electric power from the capacitor to the second coil”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the hydraulic brake device as taught by Kita to provide high responsiveness braking system.    
	Regarding claim 8, claim 8 is rejected using the same art and rationale used to reject claim 1. Furthermore, Yokoyama does not explicitly disclose the brake caliper comprising: an electric motor comprising two or more windings wherein each winding of the two or more windings is independently capable of applying the force to the brake pad. 
	Kita teaches the brake actuator (abstract, “brake actuator”), comprising: 
	an electric motor (abstract, “electric motor”), comprising two or more windings (abstract, “first and second coil”); 
	wherein each winding of the two or more windings is independently capable of generating the force (abstract, “a battery; a first drive circuit for supplying electric power from the battery to the first coil; a capacitor; and a second drive circuit for supplying electric power from the capacitor to the second coil”).
	Kita teaches a brake assembly with two electric motors that includes first and second coils (abstract). Kita further teaches in the at least abstract “a brake actuator including a pump and a two-system electric motor that includes first and second coils.. a first drive circuit for supplying electric power from the battery to the first coil, .. and a second drive circuit for supplying electric power from the capacitor to the second coil. In a normal mode in which the .. the motor drives the pump by the electric power supplied from the battery to the first coil, and wherein, in a high power mode in which the pump is driven by power that exceeds the set power, the motor drives the pump by both of the electric power supplied from the battery to the first coil and the electric power supplied from the capacitor to the second coil.  Furthermore, Kita teaches the brake assembly includes brake caliper (¶0033, “ Each wheel brake 100 includes a disc rotor 102, as a rotation body, configured to rotate together with the corresponding rear wheel 10R and a caliper 104”. ). Thus, the coils are part of the brake assembly that includes a brake caliper.
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the hydraulic brake device as taught by Kita to provide high responsiveness braking system.    
	Regarding claim 14, Kita further teaches  two or more motor controllers, each motor controller configured to control one winding of the two or more windings independently (FIG. 1 shows multiple ECUs).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the hydraulic brake device as taught by Kita to provide high responsiveness braking system.    
	Regarding claim 21, Yokoyama does not explicitly disclose wherein at least two of the two or more windings are each associated with a respective controller of the CECU each configured to apply a respective current to the at least two of the two or more windings.
	 Kita teaches the brake actuator (abstract, “brake actuator”), comprising: 
	an electric motor (abstract, “electric motor”), comprising two or more windings (abstract, “first and second coil”); 
	wherein each winding of the two or more windings is independently capable of generating the force (abstract, “a battery; a first drive circuit for supplying electric power from the battery to the first coil; a capacitor; and a second drive circuit for supplying electric power from the capacitor to the second coil”).
	Kita teaches a brake assembly with two electric motors that includes first and second coils (abstract). Kita further teaches in the at least abstract “a brake actuator including a pump and a two-system electric motor that includes first and second coils.. a first drive circuit for supplying electric power from the battery to the first coil, .. and a second drive circuit for supplying electric power from the capacitor to the second coil. In a normal mode in which the .. the motor drives the pump by the electric power supplied from the battery to the first coil, and wherein, in a high power mode in which the pump is driven by power that exceeds the set power, the motor drives the pump by both of the electric power supplied from the battery to the first coil and the electric power supplied from the capacitor to the second coil.  Furthermore, Kita teaches the brake assembly includes brake caliper (¶0033, “ Each wheel brake 100 includes a disc rotor 102, as a rotation body, configured to rotate together with the corresponding rear wheel 10R and a caliper 104”. ). Thus, the coils are part of the brake assembly that includes a brake caliper.
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the hydraulic brake device as taught by Kita to provide high responsiveness braking system.    


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (2002/0047305) in view of Richter (2014/0222307) as applied to claim 1, and further in view of Zagorski (2012/0022747).

	Regarding claim 15, Yokoyama discloses a vehicle comprising: 
	a brake caliper (FIG. 1, “braking actuator 6”) configured to apply a force to the brake pad; 
	a wheel speed sensor (FIG. 1, ‘4’); and  
	receive a target slip ratio (col. 8, lines 6-7, “detecting the target slip ratio”); 
	receive a wheel speed from the wheel speed sensor  (col. 8, lines 6-7, “detect target slip ratio .. based on .. acceleration of the sine wave wheel speed..”, FIG. 1, shows wheel speed calculation unit 10 receives an input from ‘4’ i.e. wheel speed sensor); 
	determine a first signal ( FIG. 3, step 180, “calculate fourth instruction current”) based at least in part on the wheel speed and the target slip ratio (FIG. 3, step 130, “slip ratio”, col. 5, lines 24-28, “slip ratio of each wheel is calculated .. based on .. the wheel speed ..”) and 
	transmit the first signal to the brake actuator, the first signal configured to cause the brake actuator to modulate a force applied to the brake pad by the brake actuator (FIG. 7 shows instruction current calculation which calculates the current; Examiner construes current as first signal, and a sine wave superimposing calculation; Examiner construes the sine wave as the modulation force that controls the braking actuator 6. Furthermore, abstract “an output current for driving a braking actuator is set to a current on which oscillating waves are superimposed during ABS control so that the wheel speed changes to show oscillating waves”) to maintain a slip ratio at the target slip ratio (col. 7, lines 15-18, “.. instruction current is calculated .. so that the braking operation is controlled to maintain the vicinity of target slip ratio”).
	Yokoyama does not explicitly disclose a brake caliper;
	 a brake pad, coupled to the brake caliper, the brake pad to generate friction on a brake rotor detachably coupled to a wheel of the vehicle; a caliper electronic control unit (CECU); a motion controller configured to provide electronic stability control by sending signals to actuate a plurality of brake actuators including the brake actuator.
	Richter teaches a brake caliper (¶0003, “brake caliper”);
	 a brake pad (¶0004, “brake pad”), coupled to the brake caliper, the brake pad to generate friction on a brake rotor detachably coupled to a wheel of the vehicle (0004, “a certain clamping force is set between brake pad and brake disk while the brake disks are hot”, 0025, “In the case of heating as a result of braking, the temperature increase is dependent on clamping force, friction coefficient of the brake pads,”); 
	a caliper electronic control unit (CECU) (¶0003, “Such brakes are normally controlled by a control and regulating unit and normally each include dedicated electronics on the brake caliper for the purpose of adjusting a wheel-specific braking force”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the electromechanical brake as taught by Richter in order to improve the clamping force by limiting the possible force loss during critical conditions i.e. hot disks. 
	Zagorski teaches a motion controller configured to provide electronic stability control by sending signals to actuate a plurality of brake actuators including the brake actuator (¶0021, “CPS adjustment controller 124, stability controller 122, brake controller 120, and steering controller together cooperate to adjust the braking and/or steering of motor vehicle 102 in response to information received from CPS sensing system 108. That is, in general, in the event that the motion of vehicle 102 fits within certain predetermined criteria (modified, if necessary, by information related to road conditions), CPS adjustment controller 124 sends a braking signal to brake controller 120 system and/or a steering signal to steering controller 110, thereby causing brake actuator 104 and/or steering actuator 106 to effect the appropriate collision-avoidance maneuvers.”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the application to have modified the brake apparatus for preventing a wheel from locking as disclosed by Yokoyama with the stability control by Zagorski in order to enhance the safety of the vehicle by implementing a corrective action might take the form of alerting the driver or autonomously applying braking and/or steering to reduce the relative velocity between the vehicle and the obstacle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Okubo (8,825,333) discloses Control to inhibit a slip of a wheel by controlling braking/driving force generated at the wheel is performed when a slip ratio of the wheel of a vehicle according to a running state of the vehicle becomes larger than a slip ratio threshold value set in advance or when a ratio between wheel acceleration of the wheel and a vehicle speed of the vehicle according to the running state of the vehicle becomes larger than a ratio threshold value (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667